DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhao (JP 2018-96539-A) is considered the closest prior art.
With regards to Claim 1, Zhao discloses a ball screw device (see Fig. 12) having a nut (9) and a screw shaft (2), where the nut is made up of a plurality of nut components  (9a, 9b, 9c, 9d) (see Fig. 9), where the nut components have an abutment surface (95) on an axial face of the nut component, and a raceway forming surface (92, 93) extending around the periphery of the through hole extending through the nut for accepting the screw shaft. 
Zhao does not disclose that half of the raceway forming surface is recessed with respect to the abutment surface (see Fig. 10, showing only a projection of the raceway forming surface from the axially extending abutment face and accordingly no recession), nor would it have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have half of the raceway forming surface be recessed from the abutment surface, as such a modification would require significant structural modification, and would be considered impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658